{¶ 44} Because I dissented in Barksdale, supra, and Reine, supra, which are followed by this court in overruling the State's cross-assignment of error, I write separately to note that while I have not changed my mind, I do agree that the trial court did not err in finding the defendant not to be a sexually oriented offender pursuant to R.C. 2950.01. Indeed, the trial court had no other option given that pursuant to this court's decisions in both of the above-cited cases, the law in the Second District is that R.C. 2950.01 is unconstitutional if applied to an abduction that is free of any sexual content.
 {¶ 45} I also recognize that rule and pursuant to stare decisis, I am, therefore, concurring and not dissenting.